44 N.J. 550 (1965)
210 A.2d 415
ELIZABETH WYMOND CLARK, INDIVIDUALLY AND AS SURVIVING TRUSTEE UNDER TRUST AGREEMENT DATED MARCH 6, 1935, PLAINTIFF-RESPONDENT,
v.
ELIZABETH McCLASKEY JUDGE, INDIVIDUALLY AND AS TRUSTEE OF THE WYMOND TRUST, DEFENDANT-APPELLANT, AND ANNETTE M. JUDGE, INDIVIDUALLY AND AS EXECUTRIX OF THE LAST WILL AND TESTAMENT OF GILBERT W. JUDGE, DECEASED, DEFENDANT-APPELLANT, AND LOUIS H.H. JUDGE AND AUGUSTA G.C. JUDGE, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 3, 1965.
Argued May 4, 1965.
Decided May 24, 1965.
Mr. Marshall Crowley argued the cause for appellant Annette M. Judge (Messrs. Toner, Crowley, Woelper & Vanderbilt, attorneys; Mr. Roger M. Nelson, of counsel).
Mr. James C. McKay of the District of Columbia Bar argued the cause for appellant Elizabeth M. Judge (Messrs. Kaufman, Kaufman & Kaufman, attorneys; Mr. Andrew L. *551 Kaufman, Mr. Frederick L. Kirgis, Jr. and Messrs. Covington & Burling of the District of Columbia Bar, of counsel).
Mr. Everett M. Scherer argued the cause for plaintiff-respondent (Messrs. Riker, Danzig, Scherer & Brown, attorneys; Mr. Morton R. Covitz, Mr. Eli Whitney Debevoise of the New York Bar and Mr. Earle J. Starkey of the New York Bar, of counsel).
Mr. Bernard M. Shanley argued the cause for defendants-respondents (Mr. F. Earl Walter, Jr. on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Pashman in the Superior Court.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.